UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC Form10-K /A (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June30,2007 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-22987 URIGEN PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 94-3156660 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 875 Mahler Road, Suite 235, Burlingame, CA 94010 (Address of principal offices) (Zip Code) (650)259-0239 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Common Stock, Par Value Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-accelerated Filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the last sale price of the common stock reported on the OTC-Bulletin Board on December 29,2006 was $4,755,400. The number of shares of registrant’s common stock outstanding, as of October 1,2007 was 68,289,535. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE: This annual report on Form 10-K/A ("Form 10-K/A ") is being filed to amend our annual report on Form 10-K for the fiscal year ended June 30, 2007 (the "Original Form 10-K"), which was originally filed with the Securities and Exchange Commission ("SEC") on October 5, 2007. Accordingly, pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended, the Form 10-K/A contains current dated certifications from the Principal Executive Officer and the Principal Financial Officer. The 10-K/A is being filed to include city and state information which were inadvertently omitted in the accountant's reports. SEC Regulation S-X, Rule 2-02(1)(3) requires that accountant's reports indicate the city and state where the report was issued. We have not updated the information contained herein for events occurring subsequent to October 5, 2007, the filing date of the Original Form 10-K URIGEN PHARMACEUTICALS, INC. FORM10-K—ANNUAL REPORT FOR THE YEAR ENDED JUNE 30, TABLE OF CONTENTS Page PARTI Item 1 Business 3 Item 1A Risk Factors 18 Item 1B Unresolved Staff Comments 34 Item 2 Properties 34 Item 3 Legal Proceedings 34 Item 4 Submission of Matters to a Vote of Security Holders 34 PARTII Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 34 Item 6 Selected Financial Data 35 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 7A Quantitative and Qualitative Disclosures About Market Risk 45 Item 8 Financial Statements and Supplementary Data 46 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 46 Item 9A Controls and Procedures 46 Item 9B Other Information 47 PARTIII Item 10 Directors and Executive Officers of the Registrant 48 Item 11 Executive Compensation 53 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 55 Item 13 Certain Relationships and Related Transactions 57 Item 14 Principal Accountant Fees and Services 57 PARTIV Item 15 Exhibits and Financial Statement Schedules 58 SIGNATURES 64 2 PARTI ITEM 1. BUSINESS This Annual Report on Form10-K contains certain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements include, without limitation, statements containing the words “believes,” “anticipates,” “expects,” “intends,” “projects,” “estimates” and other words of similar import or the negative of those terms or expressions.
